PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,036,422
Issue Date: June 15, 2021
Application No. 16/661,881
Filing or 371(c) Date: October 23, 2019
Attorney Docket No. Datto0004US1 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed January 13, 2022.

There is no indication that the request is signed by a registered patent attorney or patent agent of
record. However, in accordance with 37 CFR 1.34, the signature of Walter G. Hanchuk
appearing on the correspondence shall constitute a representation to the United States Patent and
Trademark Office that he or she is authorized to represent the particular party in whose behalf he
or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 





/JOANNE L BURKE/Lead Paralegal Specialist, OPET